UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7955



NATHAN J. YANCEY, JR.,

                                              Plaintiff - Appellant,

          versus


V. RASCOE, Correctional Officer; I. PECK,
Officer-in-Charge, Correctional Officer Super-
visor; W. EPPERSON, Lieutenant, Correctional
Officer Supervisor; MS. LAWRENCES, Inmate
Hearings Officer; J. EVERETTE, Housing Unit
Manager/Institutional Review Officer; MS.
CARABELLO-FERNANDEZ, Housing Unit Manager; D.
GARRAGHTY, Head Warden/Superintendent,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-1498-AM)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathan J. Yancey, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathan J. Yancey, Jr., a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2001).     We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Yancey v. Rascoe, No. CA-01-1498-AM (E.D.

Va. Nov. 5, 2001).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2